ON MOTION FOR REHEARING
PER CURIAM.
On rehearing, appellant directs this court’s attention to Lake Butler Apparel Company v. Department of Agriculture and Consumer Services, 551 F.Supp. 901 (M.D.Fla.1982), wherein the United States District Court held Section 570.15, Florida Statutes, unconstitutional and enjoined random vehicle searches conducted pursuant to that statute. The facts in the instant case go beyond those in the Lake Butler decision in establishing probable cause; so, having given due consideration to the federal decision, we nonetheless adhere to our prior judgment of affirmance, but certify to the Supreme Court of Florida the following issue:
DOES SECTION 570.15, FLORIDA STATUTES, VIOLATE THE FOURTH AMENDMENT OF THE UNITED STATES CONSTITUTION IN THAT IT ALLOWS ADMINISTRATIVE SEARCHES WITHOUT A SHOWING *892OF “PROBABLE CAUSE” AND WITHOUT AN “ADMINISTRATIVE PLAN CONTAINING SPECIFIC NEUTRAL CRITERIA?”
Marshall v. Barlow’s, Inc., 436 U.S. 307, 320, 98 S.Ct. 1816, 1824, 56 L.Ed.2d 305 (1978); United States v. Mississippi Power and Light Company, 638 F.2d 899, 907 (5th Cir.1981).
BOOTH, SMITH and SHIVERS, JJ., concur.